TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00195-CV



                               Allstate Texas Lloyd’s, Appellant

                                               v.

      Texas Department of Insurance; Mike Geeslin, as Commissioner of Insurance;
                  and Office of Public Insurance Counsel, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-06-002824, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                              MEMORANDUM OPINION


              The parties to this case have filed a joint agreed motion to dismiss the appeal based

on a settlement. See Tex. R. App. P. 42.1(a). The motion informs the Court that an order entered

by the Commissioner of Insurance on May 12, 2008, has resolved the dispute. We grant the motion

and dismiss the appeal. Id.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Joint Motion

Filed: May 28, 2008